Exhibit 10.8

 

--------------------------------------------------------------------------------

GOVERNANCE AGREEMENT

by and among

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC.,

FBR TRS HOLDINGS, INC.,

FOREST HOLDINGS (ERISA) LLC,

and

FOREST HOLDINGS LLC

dated as of

July 20, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 DEFINITIONS

Section 1.1

   Definitions    1 ARTICLE 2 TRANSFER RESTRICTIONS

Section 2.1

   No Transfer in First Year    2

Section 2.2

   Certain Permitted Transfers    2

Section 2.3

   Right of First Offer and Right of First Refusal    3

Section 2.4

   Tag-Along Sale Right    5 ARTICLE 3 DISCLOSURE OBLIGATIONS

Section 3.1

   Disclosure Obligations    6 ARTICLE 4 REPRESENTATIONS AND WARRANTIES

Section 4.1

   Representations and Warranties    6 ARTICLE 5 MISCELLANEOUS

Section 5.1

   Term    7

Section 5.2

   Counterparts    7

Section 5.3

   Governing Law    7

Section 5.4

   Entire Agreement    7

Section 5.5

   Specific Performance    7

Section 5.6

   Notices    7

Section 5.7

   Assignment    8

Section 5.8

   Headings    9

Section 5.9

   Amendments and Waivers    9

Section 5.10

   Interpretation; Absence of Presumption    9

Section 5.11

   Severability    9

Section 5.12

   Jurisdiction    9

Section 5.13

   Waiver of Jury Trial    10



--------------------------------------------------------------------------------

          Page

Section 5.14

   Further Assurances    10

Section 5.15.

   Recapitalization, Etc    10

Section 5.16.

   FBR Group Guarantee    10

 

-ii-



--------------------------------------------------------------------------------

THIS GOVERNANCE AGREEMENT (the “Agreement“), dated as of July 20, 2006, relating
to FBR Capital Markets Corporation (“FBR” or the “Company”) is made by and among
Friedman, Billings, Ramsey Group, Inc., a Virginia corporation, (“FBR Group“),
FBR TRS Holdings, Inc., a Virginia corporation, (“FBR TRS“), Forest Holdings
(ERISA) LLC, a Delaware limited liability company (“Crestview ERISA“) and Forest
Holdings LLC, a Delaware limited liability company (“Crestview LLC” and,
together with Crestview ERISA, “Purchaser”).

RECITALS:

WHEREAS, FBR Group, FBR TRS, FBR and Purchaser entered into a letter agreement
on June 22, 2006, as amended on July 14, 2006, setting forth the principal terms
and conditions pursuant to which Purchaser would acquire common shares
(“Shares“) of the Company in connection with the 144A private placement of
Shares, and be granted options to buy Shares (the “Options“) from the Company,
which letter agreement contemplated that the parties thereto would further
memorialize their agreements with respect to such transactions in definitive
agreements;

WHEREAS, FBR and Purchaser entered into an Investment Agreement, dated as of
July 19, 2006 (the “Investment Agreement“) setting forth the terms and
conditions pursuant to which Purchaser is acquiring the Shares from the Company
and is being granted the Options;

WHEREAS, following consummation of the transactions contemplated by the
Investment Agreement, Purchaser will own a significant percentage of the equity
interests in the Company; and

WHEREAS, the parties hereto desire to enter into this Agreement to provide for
certain rights and obligations of the parties hereto.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Capitalized terms not defined herein shall have their
respective meanings specified in the Investment Agreement. As used in this
Agreement, the following terms shall have the following respective meanings:

“First Offer Price” shall have the meaning specified in Section 2.3(a).

“Original Shares“ shall mean the Shares acquired by Purchaser with the Purchase
Price and the Additional Purchase Price, if any (including Shares issued in
respect of, in exchange for or in substitution of such Shares by reason of any
Reorganization).

 

-1-



--------------------------------------------------------------------------------

“Reorganization“ shall mean any reorganization, recapitalization, stock
dividend, stock split or any similar change in the capital structure of the
Company.

“Restricted Entity“ shall mean an entity set forth on Annex A hereto (including
all Subsidiaries of such entity).

“ROFO Notice” shall have the meaning specified in Section 2.3(a).

“ROFR Notice” shall have the meaning specified in Section 2.3(b).

“ROFR Price” shall have the meaning specified in Section 2.3(b).

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, or any
similar federal rules thereunder, all as the same shall be in effect at the
time.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal rule or statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

“Tag-Along Notice” shall have the meaning specified in Section 2.4.

“Transfer” shall mean directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Shares or any interest in any Shares.

“Transferring Party” shall have the meaning specified in Section 2.3(a).

ARTICLE 2

TRANSFER RESTRICTIONS

Section 2.1 No Transfer in First Year. No party hereto will Transfer any Shares
prior to the one-year anniversary of the Closing Date (provided that, for
avoidance of doubt, this shall not restrict a merger or other business
combination involving the Company). Thereafter, Shares may be Transferred only
in compliance with the remainder of this Article 2.

Section 2.2 Certain Permitted Transfers. After the one-year anniversary of the
Closing Date, the parties hereto may Transfer Shares in accordance with this
Article 2 and in compliance with the United States federal securities laws and
all applicable state securities or “blue sky” laws; provided that the
requirements of Section 2.3 shall not apply to Transfers of Shares (i) in a
public offering, (ii) pursuant to Rule 144 (except in a privately negotiated
transaction in which the counterparty is known), (iii) to controlled Affiliates
of Crestview, L.L.C. who enter into an agreement reasonably satisfactory to FBR
TRS to be bound by the terms of this Agreement to the same extent as the
transferor is so bound or (iv) to the equityholders of such transferor pursuant
to a distribution that is made pro rata to such equityholders in accordance with
the respective partnership or limited liability company agreement of such
transferor without

 

-2-



--------------------------------------------------------------------------------

payment of additional consideration therefor by such equityholders (it being
understood that such equityholders will not be bound by the provisions of this
Agreement). No Transfer of Shares in violation of this Agreement shall be
recorded on the books of the Company, and any such attempted Transfer shall be
void ab initio and of no effect.

Section 2.3 Right of First Offer and Right of First Refusal. (a) Right of First
Offer. After the one-year anniversary of the Closing Date, subject to the
proviso in Section 2.2, prior to Transferring any Shares, Purchaser and or its
Affiliates proposing to effect such Transfer (the “Transferring Party”) shall
give FBR TRS a right of first offer to purchase such Shares as described in this
paragraph (a):

(i) The Transferring Party shall give written notice (a “ROFO Notice”), to FBR
TRS stating such Transferring Party’s intention to effect a Transfer, the number
of Shares subject to such proposed Transfer, the price (including the form of
consideration) at which, and any other terms the Transferring Party wishes to
specify on which, such Transferring Party proposes to offer such Shares for
Transfer (the “First Offer Price”).

(ii) Upon receipt of the ROFO Notice, FBR TRS (or an Affiliate designated by it
in accordance with Section 5.7) may make an irrevocable election, by giving
written notice within ten (10) Business Days from receipt of the ROFO Notice, to
purchase all, but not less than all, of the Shares subject to such ROFO Notice
at the First Offer Price and otherwise on terms and conditions substantially
similar to the terms and conditions described in the ROFO Notice. If FBR TRS (or
any such Affiliate) fails to so notify the Transferring Party within such ten
(10) Business Day period, FBR TRS (and its Affiliates) shall be deemed to have
irrevocably waived their right to elect to purchase such Shares (unless such
Shares are not Transferred and the last sentence of clause (iv) below is
applicable).

(iii) If FBR TRS (or such Affiliate) elects to purchase all of such Shares, FBR
TRS (or such Affiliate) and the Transferring Party shall use their commercially
reasonable efforts to consummate such transaction as promptly as practicable
(but in no event more than fourteen (14) days after the delivery of such
election notice, provided that, if the Transfer is subject to regulatory
approval, and if definitive documentation with respect to such purchase has been
executed within fourteen (14) days, such fourteen (14) day period will be
extended until the expiration of five (5) Business Days after all such approvals
will have been received, but in no event will such period be extended for more
than an additional ninety (90) days).

(iv) If FBR TRS or an Affiliate does not elect to purchase all of such Shares
pursuant to this paragraph (a) or if, having made such election, FBR TRS or an
Affiliate does not complete such purchase within the applicable time period
specified in paragraph (iii), then the Transferring Party shall be free for a
period of 120 days from the date that is ten (10) Business Days following
receipt of the ROFO Notice (provided that, if the Transfer is subject to
regulatory approval, such 120-day period will be extended until the expiration
of five (5) Business Days after all such approvals will have been received, but
in no event will such period be extended for more than an additional 120 days)
to Transfer such Shares to a transferee for consideration having a value not
less than the First Offer Price; provided that any such definitive agreement is
on terms in the aggregate no less favorable to the Transferring Party than
contained in the ROFO Notice. Subject to any confidentiality obligations of the
Transferring Party, the

 

-3-



--------------------------------------------------------------------------------

Transferring Party shall provide FBR TRS a substantially final draft of such
definitive agreement (or, if the Transferring Party is prohibited from providing
such draft, a summary of the material terms and conditions thereof) at least two
(2) Business Days prior to entering into such agreement and in any event prior
to such Transfer. In the event that the Transferring Party has not entered into
such a definitive agreement with the period referred to in the preceding
sentence, or has so entered into such an agreement but has not consummated the
sale of such Shares within nine months from the date of such definitive
agreement, then the provisions of this paragraph (a) shall again apply, and such
Transferring Party shall not Transfer or offer to Transfer such Shares without
again complying with this paragraph (a), to the extent applicable.

(v) Notwithstanding anything herein to the contrary, the provisions of this
Section 2.3(a) will not apply to any Transfer of Shares (i) that is subject to
Section 2.3(b) or (ii) that is referred to in the proviso to Section 2.2.

(b) Right of First Refusal. In addition to compliance with Section 2.3(a), after
the one-year anniversary of the Closing Date, prior to Transferring any Shares
to any Restricted Entity for the account of such Restricted Entity as principal
in a privately negotiated transaction (that is, in which the counterparty is
known to be a Restricted Entity), the Transferring Party shall give FBR TRS a
right of first refusal to purchase such Shares as described in this paragraph
(b):

(i) The Transferring Party shall give written notice (a “ROFR Notice”), to FBR
TRS stating such Transferring Party’s intention to enter into a definitive
agreement with a Restricted Entity to effect a Transfer, the number of Shares
subject to such Transfer, the price (including the form of consideration) at
which such Transferring Party proposes to Transfer such Shares (the “ROFR
Price”), the identity of the proposed transferee and any other material terms
upon which such Transfer is proposed to be made.

(ii) Upon receipt of the ROFR Notice, FBR TRS (or an Affiliate designated by it
in accordance with Section 5.7) will have an irrevocable option to purchase all,
but not less than all, of the Shares subject to such ROFR Notice at the ROFR
Price and otherwise on terms and conditions substantially similar to the terms
and conditions described in the ROFR Notice. FBR TRS or such Affiliate shall,
within ten (10) Business Days from receipt of the ROFR Notice, indicate if it
accepts such offer by sending written notice of such acceptance to the
Transferring Party. If FBR TRS (or any such Affiliate) fails to so notify the
Transferring Party within such ten (10) Business Day period, FBR TRS (and its
Affiliates) shall be deemed to have irrevocably waived their right to elect to
purchase such Shares (unless such Shares are not Transferred and the last
sentence of clause (iv) below is applicable).

(iii) If FBR TRS or such Affiliate elects to purchase all of such Shares, FBR
TRS or such Affiliate and the Transferring Party shall use their commercially
reasonable efforts to consummate such transaction as promptly as practicable
(but in any event within five (5) Business Days following the delivery of such
election notice provided that, if the Transfer is subject to regulatory
approval, such five (5) Business Day period will be extended until the
expiration of five (5) Business Days after all such approvals will have been
received, but in no event will such period be extended for more than an
additional ninety (90) days).

 

-4-



--------------------------------------------------------------------------------

(iv) If FBR TRS or an Affiliate does not elect to purchase all of such Shares
pursuant to this paragraph (b) (or if, having made such election, FBR TRS or an
Affiliate does not complete such purchase within the applicable time period
specified in paragraph (iii)), then the Transferring Party shall be free for a
period of fifteen (15) Business Days following receipt of the ROFR Notice to
enter into a definitive agreement with such Restricted Entity for consideration
having a value not less than the ROFR Price; provided that any such definitive
agreement provides for the consummation of such Transfer on terms no less
favorable to Purchaser in the aggregate than were contained in the ROFR Notice.
Subject to any confidentiality obligations of the Transferring Party, the
Transferring Party shall provide FBR TRS a substantially final draft of such
definitive agreement (or, if the Transferring Party is prohibited from providing
such draft, a summary of the material terms and conditions thereof) at least two
(2) Business Days prior to entering into such agreement and in any event prior
to such Transfer. In the event that the Transferring Party has not entered into
such a definitive agreement within such fifteen (15) Business Day period, or has
so entered into such an agreement but has not consummated the sale of such
Shares within nine months from the date of such definitive agreement, then the
provisions of this paragraph (b) shall again apply, and such Transferring Party
shall not Transfer or offer to Transfer such Shares not so Transferred without
again complying with this paragraph (b), to the extent applicable.

(v) Notwithstanding anything herein to the contrary, the provisions of this
Section 2.3(b) shall not apply to any Transfer (i) that is subject to
Section 2.4 or (ii) that is referred to in the proviso to Section 2.2.

Section 2.4 Tag-Along Sale Right. (a) If after the one-year anniversary of the
Closing Date, FRB TRS proposes to Transfer Shares constituting 7 1/2% or more of
the then-outstanding Shares (other than (i) in a public offering, (ii) pursuant
to Rule 144 (except in a privately negotiated transaction in which the
counterparty is known) or (iii) to one or more controlled Affiliates of FBR
Group who enter into an agreement reasonably satisfactory to Purchaser to be
bound by the terms of this Agreement to the same extent as FBR TRS is then
bound), then FBR TRS shall give written notice of such proposed Transfer to
Purchaser (the “Tag-Along Notice”) at least ten (10) Business Days prior to the
consummation of such proposed Transfer, setting forth the number of Shares
subject to such Transfer, the price (including the form of consideration) at
which such FBR TRS proposes to Transfer such Shares, the identity of the
transferee, the date of the proposed Transfer and any other material terms upon
which such Transfer is proposed to be made. If the consideration payable
consists in part or in whole of consideration other than cash, FBR TRS shall
provide Purchaser with such information relating to such consideration as
Purchaser reasonably requests as being necessary to evaluate such non-cash
consideration, it being understood that such request will not obligate FBR TRS
to deliver any information not in the possession of FBR TRS.

(b) Upon delivery of the Tag-Along Notice, Purchaser may elect, by giving an
irrevocable written notice to FBR TRS within ten (10) Business Days of the date
of the Tag-Along Notice, to sell a pro rata portion of its Shares (so that the
proportion of its Shares sold and the proportion of FRB TRS’s Shares sold in any
transaction subject to this Section 2.4 will be equal), at the same price per
Share and on the same terms and conditions as agreed to by FBR TRS (provided
that if such transaction is not consummated for any reason, then Purchaser shall
retain such Shares). If Purchaser shall not have delivered such notice within
such ten (10) Business

 

-5-



--------------------------------------------------------------------------------

Day period, Purchaser shall be deemed to have irrevocably waived its rights set
forth in this Section 2.4 with respect to such transaction, and FBR TRS may sell
the Shares that were the subject of the Tag-Along Notice. In the event that FBR
TRS has not entered into a definitive agreement with respect to the transaction
described in the Tag-Along Notice within thirty (30) Business Days of the date
of the Tag-Along Notice, or has entered into such an agreement but has not
consummated the sale of such Shares within nine months from the date of such
definitive agreement, then the provisions of this Section 2.4 shall again apply,
and FBR TRS shall not Transfer or offer to Transfer such Shares not so
Transferred without again complying with this Section 2.4, to the extent
applicable.

(c) Concurrently with the consummation of any Transfer in connection with which
Purchaser has made an election pursuant to Section 2.4(b), FBR TRS will
(i) notify Purchaser thereof, (ii) to the extent consideration is not remitted
directly to Purchaser, remit to Purchaser the total consideration for the Shares
that Purchaser Transferred pursuant thereto concurrently with FBR TRS’ receipt
of such consideration and (iii) promptly after the consummation of such
Transfer, furnish such other evidence of the completion and the date of
completion of such Transfer and the terms thereof as may be reasonably requested
by Purchaser.

ARTICLE 3

DISCLOSURE OBLIGATIONS

Section 3.1 Disclosure Obligations. The parties hereto shall have reasonable
rights to review in advance and comment on all public disclosure relating to
this Agreement. In addition, Section 5.02 of the Investment Agreement is hereby
incorporated by reference herein and made a part hereof, mutatis mutandis.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties. Each of FBR Group and FBR TRS, on
the one hand, and Crestview ERISA and Crestview LLC, on the other hand,
represents and warrants to the other that:

(a) it is an entity duly organized and validly existing and in good standing
under the laws of the its jurisdiction of formation, with requisite power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby;

(b) the execution, delivery and performance by it of this Agreement, and the
consummation by it of the transactions contemplated hereby and compliance by it
with the terms hereof will not conflict with, or result in any breach of or
constitute a default under, (i) any provision of its certificate of
incorporation or formation or bylaws, or equivalent constitutive documents,
(ii) any provision of any contract or other agreement or instrument to which it
is a party or by which it or its properties are bound, or (iii) any federal,
state, local or foreign law, regulation or rule or any decree, judgment, permit
or

 

-6-



--------------------------------------------------------------------------------

order applicable to it, except in the case of clauses (ii) or (iii) for such
conflicts, breaches or defaults which have been validly waived or would not
reasonably be expected to have a material adverse effect on it or on its ability
to perform its obligations under this Agreement; and

(c) this Agreement has been duly authorized, executed and delivered by it and is
enforceable against it in accordance with its terms, except in each case as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and by general principles of equity.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Term. The rights and obligations specified in this Agreement shall
expire at such time as Purchaser and its Affiliates who have become parties to
this Agreement cease to own at least one percent (1%) of the Original Shares.

Section 5.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to each other party hereto. Copies of executed
counterparts transmitted by telecopy, telefax or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section, provided receipt of copies of such counterparts is confirmed.

Section 5.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

Section 5.4 Entire Agreement. This Agreement, together with the Investment
Agreement and the other agreements contemplated thereby, contains the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no agreements, understandings, representations or warranties
between the parties hereto other than those set forth or referred to herein.
This Agreement is not intended to confer upon any person not a party hereto (or
their successors and assigns) any rights or remedies hereunder.

Section 5.5. Specific Performance. The parties hereto acknowledge and agree that
a breach or threatened breach, of any agreement contained herein, including,
without limitation, those contained in Article 2, will cause irreparable damage,
and the other parties hereto will have no adequate remedy at law or in equity.
Accordingly, each party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law or in damages, is the appropriate remedy
for any such failure and will not oppose the granting of such relief.

Section 5.6 Notices. All notices, requests, demands or other communications
required by or otherwise with respect to this Agreement shall be in writing and
shall be deemed to have been duly given to any party hereto when delivered by
hand, by messenger, or by a nationally recognized overnight delivery company,
when delivered by telecopy and confirmed by return telecopy, or when delivered
by first-class mail, postage prepaid and return receipt requested,

 

-7-



--------------------------------------------------------------------------------

in each case to the applicable addresses set forth below. Notices to FBR Group
and FBR TRS shall be addressed to such party in care of:

Friedman, Billings, Ramsey Group, Inc.

1001 Nineteenth Street North

Arlington, VA 22209

Attention: William J. Ginivan, Esq.

Telecopy Number: (703) 469-1140

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street, 30th Floor

New York, NY 10019-6150

Attention: Trevor S. Norwitz, Esq.

Telecopy Number: (212) 403-2333

or at such other address and to the attention of such other person as FBR Group
or FBR TRS may designate by written notice to Purchaser. Notices to Purchaser
shall be addressed to:

Forest Holdings LLC

Forest Holdings (ERISA) LLC

c/o Crestview Capital Partners, L.P.

667 Madison Avenue

New York, NY 10021

Attention: Jacob Capps

Telecopy Number: (212) 906-0750

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Attention: Carole Schiffman, Esq.

Telecopy Number: (212) 450-3800

or at such other address and to the attention of such other person as Purchaser
may designate by written notice to FBR Group and FBR TRS.

Section 5.7 Assignment.

(a) Assignment. Subject to the immediately following sentence, the rights of the
parties specified herein are personal to the parties and will not pass to any
acquiror of such party’s Shares. If any party hereto (or any of their respective
permitted assignees) transfers Shares to any of their Affiliates (which shall be
expressly permitted hereunder, subject to compliance with the remainder of this
sentence), such Affiliates shall become bound by all the provisions of this
Agreement pursuant to an agreement reasonably satisfactory to such other parties
hereto. Except as otherwise specifically provided in this Agreement, neither
this Agreement nor any right, remedy, obligation or liability arising hereunder
or by reason hereof shall be assignable by any party hereto.



--------------------------------------------------------------------------------

Section 5.8 Headings. The Section, Article and other headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

Section 5.9 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the parties
hereto. Any party hereto may, only by an instrument in writing, waive compliance
by the other parties hereto with any term or provision hereof on the part of
such other parties hereto to be performed or complied with. The waiver by any
party hereto of a breach of any term or provision hereof shall not be construed
as a waiver of any subsequent breach.

Section 5.10 Interpretation; Absence of Presumption. (a) For the purposes
hereof, (i) words in the singular shall be held to include the plural and vice
versa and words of one gender shall be held to include the other gender as the
context requires, (ii) the terms “hereof,” “herein,” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section and paragraph references are to the Articles, Sections and
paragraphs to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified, (iv) the word “or” shall not be exclusive, and
(v) provisions shall apply, when appropriate, to successive events and
transactions.

(b) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

Section 5.11 Severability. If any provision of this Agreement or the application
of such provision to any person or circumstances shall be held invalid or
unenforceable by a court of competent jurisdiction, such provision or
application shall be unenforceable only to the extent of such invalidity or
unenforceability, and the remainder of the provision held invalid or
unenforceable and the application of such provision to persons or circumstances,
other than the party as to which it is held invalid, and the remainder of this
Agreement, shall not be affected.

Section 5.12 Jurisdiction. The parties agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Agreement or the transactions contemplated hereby or
thereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of

 

-9-



--------------------------------------------------------------------------------

the venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 5.6 shall be deemed
effective service of process on such party.

Section 5.13 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.14 Further Assurances. The parties hereto agree that, from time to
time, each of them will, and will cause their respective Affiliates to, execute
and deliver such further instruments and take such other action as may be
necessary to carry out the purposes and intents hereof. Each party shall take
all actions necessary to ensure that the Articles of Incorporation and Bylaws of
the Company and each of its Subsidiaries facilitate and do not at any time
conflict with any provision of this Agreement.

Section 5.15. Recapitalization, Etc. In the event that any capital stock or
other securities are issued in respect of, in exchange for, or in substitution
of, any Shares by reason of any Reorganization, appropriate adjustments shall be
made with respect to the relevant provisions of this Agreement so as to fairly
and equitably preserve, as far as practicable, the original rights and
obligations of the parties hereto under this Agreement.

Section 5.16. FBR Group Guarantee. FBR Group hereby guarantees to the Purchaser
the prompt and full discharge by FBR TRS of all of FBR TRS’ covenants,
agreements and obligations under this Agreement including the due and punctual
payment of all amounts which are or may become due and payable by FBR TRS
hereunder, when and as the same shall become due and payable (collectively, the
“FBR TRS Obligations”), in accordance with the terms hereof. FBR Group
acknowledges and agrees that, with respect to all the FBR TRS Obligations to pay
money, such guaranty shall be a guaranty of payment and performance and not of
collection and shall not be conditioned or contingent upon the pursuit of any
remedies against FBR TRS. The liabilities and obligations of FBR Group pursuant
to this Section are unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any act, omission to act, delay of any kind by any party hereto or
any other Person, or any other circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable discharge of the
obligations of FBR Group hereunder.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties hereto as of the day first above written.

 

Forest Holdings LLC By:   Crestview Capital Partners, L.P., as Member By:  
Crestview Partners, L.P., its General Partner By:   Crestview, L.L.C., its
General Partner By:  

/s/ Thomas S. Murphy, Jr.

Name:   Thomas S. Murphy, Jr. Title:   President Forest Holdings (ERISA) LLC By:
  Crestview Capital Partners (ERISA), L.P., as Member By:     Crestview
Partners, L.P., its General Partner By:     Crestview, L.L.C., its General
Partner By:  

/s/ Thomas S. Murphy, Jr.

Name:   Thomas S. Murphy, Jr. Title:   President Friedman Billings Ramsey Group,
Inc. By:  

/s/ William J. Ginivan

Name:   William J. Ginivan Title:   SVP and Chief Legal Officer FBR TRS
Holdings, Inc. By:  

/s/ William J. Ginivan

Name:   William J. Ginivan Title:   General Counsel

[SIGNATURE PAGE TO GOVERNANCE AGREEMENT]